Case 1:18-cv-00031-MFU-PMS Document 71-13 Filed 04/24/19 Page 1of3 Pageid#: 1018

EXHIBIT 13
Case 1:18-cv-00031-MFU-PMS Document 71-13 Filed 04/24/19 Page 2o0f3 Pageid#: 1019

 

In The Matter Of:
William D. Carmack v.
Commonwealth of Virginia, et al

 

David Norwood Matlock, Jr.
January 24, 2019

 

COURT REPORTING

 

208 E. Plume Street, Sulte 214
Norfolk, Virginia 23510
tel: 757 627 6554 fax: 757 625 7077
emai: info@zahncourtreporting.com

Original File 012419kzdm. txt

Be See FF Ogee tam hE nao d el. ERS on asek F © we
AGH 2«LSCFi DEL WEE SV ORE LN dex

 

 

 

 
Case 1:18-cv-00031-MFU-PMS Document 71-13 Filed 04/24/19

William D. Carmack v.

Page 3 of 3 Pageid#: 1020

David Norwood Matlock, Jr.

 

 

 

 

 

 

Commonwealth of Virginia, et al January 24, 2019
Page 297 Page 299
1 (7/21/16 email from David Matlock to HEC 1 (11/1-2/17 emails between Richard Scholl,
Staff RE: Please Review!! Lunch will be Exic Myer, Jeff Webb, David Matlock RE:
2 ready at 12:30 today! marked as Matlock 2 Follow-up Information marked as Matlock
3 Exhibit Number 72) 3 Exhibit Number 73)
4 BY MR. GRIMES: 4 BY MR. GRIMES:
5 Q Exhibit 72 is an email from David Matlock 5 Q Exhibit 73; have you seen this document
6 to HEC staff dated 21 July 2016. 6 before?
7 A Um-hum. 7 A I believe so, yes, sir.
8 Q And there you write concerning the 8 Q Pardon?
9 2015/2016 school year. 9 A Yes, sir.
10 The first bullet point, “we finished the |10 Q And can you tell me what this document
11 year with a strong increase in overall Center activity |11 concerns?
12 and our financial position remains very solid," 12 A It appears that the police officer with
13 exelamation point. "For the year, revenues were up by |13 oOSIG is requesting, I believe -- I believe the
14 32 percent for Cooking Along the Crocked road, 14 request -- let me read -- let me read through.
15 22 percent (largest dollar increase) for leased space |15 I believe they were requesting multiple
16 and 59 percent for the testing center," exclamation |16 years of Mr. Carmack's emails.
17 point, exclamation point. 17 Q And did you send them in the form of a
18 And all that's true, wasn't it? 18 zip file?
19 A The percentages are -- I'm going to 19 A It -- it appears that Jeff Webb did.
20 assume they are correct. I try to be as accurate as |20 Q Where is that zip file?
21 possible. 21 A Eric Myer, maybe. I don't know.
22 Q Exhibit 73 is an email from David 22 Q You don't know?
23 Matlock -- that's you. 23 A No.
24 A That's -- my 73 is just a blank sheet of |24 Q But somebody sent a zip file with
25 paper. 25 cCarmack's emails to OSIG; correct?
Page 298 Page 300
1 MR. HARDY: I have a partial email. 1 A As requested, sir.
2 MR. GRIMES: Let's see what we have. 2 MR. GRIMES: Ryan, could we get that, by
3 BY MR. GRIMES: 3 chance, the contents of the zip file?
4 Q Debbie Hensley, does she have a master's 4 MR. HARDY: We'll look into it, yes.
5 degree? 5 MR. KINCER: Of Mr. Carmack's email
6 A_ I don't believe she does. 6 account.
7 Q Is that a requirement for the CFO 7 MR. GRIMES: Whatever was in the zip
8 position? @ file. Whatever is described here. The zip file.
9 A No. She's -- she's not the CFO. 9 MR. KINCER: Right, right.
10 Q_ Pardon? 10 But you had said Mr. Carmack's emails
11 A She's not the CFO. 11 here, not the Commonwealth's emails.
12 Q Because she couldn't be because she 12 MR. GRIMES: He said that.
13 doesn't have a master's degree; correct? 13 MR. KINCER: I don't think so.
14 A We don't need a CFO. 14 MR. GRIMES: I don't know what's in the
15 Q You made that decision long ago, haven't [15 zip file.
16 you? 16 MR. KINCER: Okay.
17 A January 4, 2018. 17 MR. GRIMES: Whatever -- whatever was
18 Q Who does Carmack's duties for the 18 sent by Jeff Webb to OSIG referenced in this email of
19 Foundation now? 19 November 2, 2017, Exhibit 73.
20 A What needs to be done, the Foundation 20 BY MR. GRIMES:
21 operates with the assistance of Alicia Young. 21 Q_ Doyou know anything about Ann Dunham's
22 Q Carmack was never written up, was he? 22 report to OSIG?
23 A Not to my knowledge, not by me. 23 A No.
24 24 Q_ The Center had to use nongeneral revenue
25 25 for approximately the last two months for wages to
ZAHN COURT REPORTING (75) Pages 297 - 300

 

NORFOLK (757) 627-6554

RICHMOND (804) 788-8899
